Joel Harrison, the appellant, was an employee of the Central Construction Company, a corporation which was doing certain construction work for the United States Government at Edgewood Arsenal, Magnolia, Maryland. He was seriously injured on the 19th of June, 1918, and thereafter filed a claim for compensation with the State Industrial Accident Commission against the Central Construction Company, Employer, and The Maryland Casualty Company, Insurer, and was awarded compensation by that body. An appeal was taken by the employer and insurer. The appeal was heard in the Baltimore City Court, without a jury, upon a transcript of the record from the Commission, in addition to certain facts set forth in a stipulation between the parties filed in the case and which appears in the record. The Reporter
will set out this stipulation in the report of the case. At the conclusion of the case the Court ruled, as a matter of law, that the injury described in the stipulated facts and in the papers in *Page 176 
the case, under the circumstances there described, was not one which arose out of and in the course of his employment within the meaning of the Maryland Workmen's Compensation Act, and in accordance with this holding the decree of the State Industrial Accident Commission was reversed. From the judgment reversing the award of the Commission the appeal before us was taken.
The Act (Code, Art. 101, § 32) provides compensation for injuries sustained or death incurred by employees engaged in certain extra-hazardous employments specified, and, in addition to the classes enumerated, it applies to all other extra-hazardous employments. Compensable injuries under the Act are defined to "mean only accidental injuries arising out of and in the course of employment and such disease or infection as may naturally and unavoidably result therefrom." Code, Art. 101, Sec. 63. Therefore, it is clear that before a claimant is entitled to compensation he must show, first, that he was engaged in an extra-hazardous employment, and, secondly, that the injury arose out of and in the course of the employment. Both conditions must be shown. In this case it is not disputed that the appellant was engaged in an extra-hazardous employment. The sole question in the case is: Did his injuries arise out of and in the course of that employment? The stipulation to which we have referred discloses the facts and circumstances of the employment as well as the circumstances under which the injuries were received, and, in the view we take of the case, it will be sufficient to refer to what we regard as the controlling and determining facts appearing in the stipulation.
The appellant lived in Baltimore City. It was a part of his contract with the Central Construction Company that it would furnish him free transportation to his work at Magnolia. He and other workmen of the Construction Company used certain work trains over the Pennsylvania Railroad from Union Station, Baltimore, to and from their work. The Construction Company furnished him a button for identification, and this button was evidence to the conductor of his *Page 177 
right to free transportation. The superintendent of the company said to the workmen, as expressed in the evidence before the Commission, you have "free transportation on your button."
It appears from the stipulated facts that, "On July 19, 1918, Joel Harrison, the employee and claimant in this cause, proceeded to Union Station and there was directed to board what he understood to be a work train of the Pennsylvania Railroad Company bound for Magnolia; and that after boarding said train and after same had left Union Station he was told by a railroad official of said train, the Pennsylvania ticket collector, that the train did not stop at Magnolia, but stopped only at Aberdeen, and that he (Harrison) should leave the train where it made a stop just before reaching Back River Station, and take the following work train.
"That accordingly Joel Harrison left said train at the point in the preceding paragraph indicated and walked a distance of several hundred feet into Back River Station, and was there told by the Pennsylvania Railroad Company's policeman that the following train would not stop at Back River Station, but would stop at the same point where the train which Harrison had just left had stopped, to wit, several hundred feet from the station; that thereupon Harrison went back to the point that he had just left the first train, and was proceeding to board the following train, which in the meantime had pulled in and stopped, when the train suddenly started and threw him under the wheels, causing an injury which directly resulted in the loss of his right foot at a point midway between the knee and ankle."
When the injury occurs before the beginning or after the termination of work there are two general rules applicable to the question as to whether it arose out of and in the course of the employment. The first is that an employee, while on his way to work, is not in the course of his employment. The second is that where the workman is employed to work at a certain place, and as a part of his contract of employment there is an agreement that his employer shall furnish him *Page 178 
free transportation to or from his work the period of service continues during the time of transportation, and if an injury occurs during the course of transportation it is held to have arisen out of and in the course of employment. The cases relied on by the appellees announce and apply the first rule. The second rule has the support of English and American cases.
In the case of In Re Donovan, 217 Mass. 76, 104 N.E. Rep. 431, the question involved was whether Donovan's injury arose out of and in the course of his employment within the meaning of the Workmen's Compensation Act of Massachusetts. The facts were that "Donovan was employed by McGreevey in cleaning out catch-basins at a place about two miles from his home. It had been and was his custom, in common with other employees and with the knowledge and consent of his employer, to ride to and from the vicinity of the catch-basins in a wagon furnished by his employer, the wagon meeting the employees on the street and the employer being notified if any of the employees failed to report for work at the beginning of the day. The wagon was at the service of the employees at the end of the day, and they might ride in it back to the employer's barn if they wished. Donovan was injured while so riding in this wagon at the end of his day's work, and the board has found that his transportation on the wagon was `incidental to his employment,' and `therefore' arose `out of and in the course of said employment.' The language of this last finding is a little obscure; but we treat it, as both counsel and also the Superior Court have treated it, as being an inference that Donovan's injury arose out of and in the course of his employment, drawn from the other facts stated, including the fact that the transportation was `incidental to his employment.' The question to be decided is, therefore, whether this inference could be drawn from those facts; for the facts themselves now cannot be inquired into. St. Mass., 1912, C. 571, S. 14.
"There have been several decisions in England as to when and how far an employee can be said to have been in the *Page 179 
employ of his master, while traveling to and from his work in a vehicle or means of conveyance provided by the latter, and how far injuries received in such a conveyance can be said to have arisen out of and in the course of the employment. Many of these decisions have been cited and discussed by Professor Bohlen, in
25 Harvard Law Review, 401, et seq. From his discussion and the cases referred to by him, and from the later decisions of the English courts, the rule has been established, as we consider, in accordance with sound reason, that the employer's liability in such cases depends upon whether the conveyance has been provided by him, after the real beginning of the employment, in compliance with one of the implied or express terms of the contract of employment, for the mere use of the employees, and is one which the employees are required, or as a matter of right are permitted, to use by virtue of that contract. See Davies v.Rhymney Iron Co., 16 Times Law Rep. 329; Holmes v. GreatNorthern Rwy. (1900), 2 Q.B. 409; Whitbread v. Arnold, 99 L.T. 105; Cremins v. Gest, Keen  Nettlefolds (1908), 1 K.B. 469; Gane v. Norton Hill Colliery Co. (1909), 2 K.B. 539;Hoskins v. J. Lancaster, 3 Butterworth, Workmen's Compensation Cases, 476; Parker v. Pout, 105 L.T. 493;Walters v. Staveley Coal  Iron Co., 105 L.T. 119, and 4 Butterworth, Workmen's Compensation Cases, 89 and 303; Greene
v. Shaw (1912), 2 Ir. 430, and 5 Butterworth, Workmen's Compensation Cases, 530; Mole v. Wadworth, 6 Butterworth, Workmen's Compensation Cases, 128; Edwards v. WinghamAgricultural Implements Co. (1913), 3 K.B. 596, and 6 Butterworth, Workmen's Compensation Cases, 511; Walton v.Tredegar Iron  Coal Co., 6 Butterworth, Workmen's Compensation Cases, 592." See also 12 Negligence and Compensation Cases,
370, 373.
It was earnestly contended that the English cases ought not to be followed in the construction of the Maryland Act because the Compensation Law of Great Britain covers all classes of employments, while the Maryland Act is limited to such as are extra-hazardous. But under both Acts the injury *Page 180 
must be shown to have arisen out of and in the course of the employment, and the mere fact that the class of injuries for which compensation is allowed under the Maryland Act is limited can make no difference so far as the question here presented is concerned.
The appellant's counsel contended that the Court had no power to grant the prayer referred to in the early part of this opinion, which declared as a matter of law that the injury did not arise out of and in the course of Harrison's employment, because that was in all cases a question of fact to be found either by the jury or by the Court sitting as a jury. In support of this contention he relied upon the cases of Jewel Tea Co. v.Weber, 132 Md. 178; Coastwise Shipbuilding Co. v. Tolson,132 Md. 203, and Beasman v. Butler, 133 Md. 382. Under the facts and circumstances of those cases, the Court was merely announcing the general rule that all facts and inferences from facts adduced in support of the claimant's case must be submitted to the jury. The question as to whether an injury arose out of or in the course of the employment is ordinarily, like negligence or want of probable cause, a mixed question of law and fact; but when the facts have been ascertained and agreed upon by the parties, or are undisputed and there is no dispute as to the inferences to be drawn from the facts, the question becomes one of law and may be decided by the Court.
It follows from the views expressed that the Court committed an error in granting the prayer referred to and in reversing the award of the State Industrial Accident Commission.
Judgment reversed, with costs, and new trial awarded. *Page 181